Citation Nr: 0404507	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  99-17 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the third metacarpal of the right 
hand.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for asthma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.

The issue of service connection for asthma, as addressed 
below, is Remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The veteran's third metacarpal of the right hand is 
manifested by subjective complaints of pain and swelling, 
with a diagnosis of a healed fracture of the third 
metacarpal, and objective findings of normal range of motion 
and a weakened grip deemed zero disabling.

2.  The current 10 percent evaluation assigned to the third 
metacarpal of the right hand is the maximum evaluation for 
limitation of motion of the middle finger.

3.  In January 2001, the Board denied the veteran's 
application to reopen a claim of service connection for 
asthma.

4.  Evidence received since the January 2001 denial is new, 
relevant to the matter at hand, and so significant that it 
must be addressed with all of the evidence of record in order 
to fairly adjudicate the claim.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for a right middle finger disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5226, 
5229 (2003).

2.  The January 2001 Board denial is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.1103 
(2003).

3.  New and material evidence has been received since the 
January 2001 denial, and the claim of service connection for 
asthma is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  Under the 
VCAA, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this case, VA satisfied its duties to the 
veteran in a March 2001 VCAA letter.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file, as are his outpatient treatment records from the VA 
medical centers in Baton Rouge and New Orleans, Louisiana.  
There is no indication of relevant, outstanding records which 
would support the veteran's claim for an increased rating.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-
(3) (2003).  

The veteran was afforded a VA medical examination in December 
2002 as it relates to his claim for an increased rating.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The examination report obtained is thorough and 
contains sufficient information to decide the issue of 
entitlement to a rating in excess of 10 percent.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that 
another examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of entitlement to an increased rating and new and 
material evidence.

I.  Fracture of third metacarpal of the right hand

Factual Background

The evidence of record reveals that during active duty 
service the veteran incurred a fracture to the right middle 
finger when struck with metal pipe.  Prior to service, the 
veteran incurred a gunshot wound to the right palm between 
the third and fourth metacarpals.  The veteran was granted 
service connection for a fracture to the third metacarpal on 
the right hand effective August 1986, and was initially 
assigned a noncompensable rating.  Upon a claim for an 
increased rating, a rating decision in July 1999 assigned a 
10 percent rating. 

A June 1999 VA physical examination noted that there was 
persistent flexion of the little finger on the right hand, 
and that the ring and middle fingers were held in constant 
extension.  The right thumb could approximate only the index 
finger and little finger.  The tip of the right thumb could 
approximate the ring finger up to 5 centimeters and the long 
finger 6 centimeters.  Grasping motion was limited to the 
thumb and index finger.  The long and ring fingers were in 
permanent extension and would not flex and the little finger 
was rigidly flexed at the phalanges.  The diagnosis was 
status post blunt trauma and gunshot wound to the right hand.

The veteran underwent another VA examination in December 
1999.  Physical examination revealed a thickening of the 
distal metacarpal joints of the right hand with a moderate 
amount of diffuse swelling in the same area.  When examined 
with a piece of cotton, he reported some preservation of 
sensation in the palm area of the ulnar side with decreased 
sensation in the median distribution.  Strength appeared 
normal.  The examiner noted a possible reflex sympathetic 
dystrophy of the right hand.  A nerve conduction and 
electromyography (EMG) study showed reduced amplitude of the 
ulnar sensation response, although was otherwise normal.

In March 2000, the veteran was afforded a VA examination of 
the right hand.  Neurological examination revealed that the 
strength in his right hand appeared to be normal, however, 
there was decreased sensation of the median nerve 
distribution.  An electromyography study revealed reduced 
amplitude of the ulnar nerve sensory response, but was 
otherwise normal.  There was an occupational therapy note 
which indicated that there was decreased grip strength on the 
right compared to the left.  Lateral pinch and lateral tip 
strength was decreased in the right hand.  There was a lack 
of full joint extension on the right hand and active flexion 
was decreased as well.  The examiner noted that the veteran 
had some involvement of the ulnar nerve as well as the median 
nerve involvement of the right hand, but was unable to 
determine whether it was due to the service-connected injury 
or the pre-service gunshot injury.
 
In September 2002, the veteran underwent a VA examination of 
his right hand.  X-ray examination revealed visible shrapnels 
from the pre-service gunshot wound.  At the time of the 
physical examination, the veteran complained of pain, 
swelling, and inability to use his hand.  Physical 
examination revealed a slightly weak grip in the right hand.  
Flexion of the metacarpophalangeal joint was 90 degrees and 0 
degree extension.  The examiner observed some fullness over 
the nuchal of the third metacarpal head.  X-ray examination 
revealed degenerative changes in the fingers which the 
examiner noted was age-related.  The diagnosis was healed 
fracture of the third metacarpal.  The examiner also 
addressed the VA examination performed in March 2000.  The 
report contained EMG studies which suggested some injury to 
the median and ulnar nerves, which the September 2002 
examiner opined was related to the pre-existing gunshot wound 
and not to the fracture sustained in service.  The current 
disability of the veteran's fracture of the third metacarpal 
of the right hand was zero.  The diminished sensation and 
positive EMG study were the result of the pre-service gunshot 
injury.  The motion of the middle finger on the right hand 
was full and free comparable to the motion on the left hand.

Law & Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).  The 
U.S. Court of Appeals for Veterans' Claims (Court) has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994); 38 C.F.R. § 4.25 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

Prior to August 26, 2002, Diagnostic Code 5226 provided an 
evaluation of 10 percent for favorable and unfavorable 
ankylosis of the middle finger of both the major and minor 
hand.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (2002).

Effective from August 26, 2002, Diagnostic Code 5226 provides 
an evaluation of 10 percent for favorable and unfavorable 
ankylosis of the middle finger of both the major and minor 
hand.  The rating schedule indicates that VA can also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5226 (2003).

Under the old criteria, for the long finger (digit III), zero 
degrees of flexion represents the finger fully extended, 
making a straight line with the rest of the hand.  The 
position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads.  Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the metacarpophalangeal joint has a range of zero 
to 90 degrees of flexion, the proximal interphalangeal joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.  See 38 C.F.R. § 4.71a, Table 
"Evaluation of Ankylosis or Limitation of Motion of Single 
or Multiple Digits of the Hand." 

The new rating criteria also provides evaluations for 
limitation of motion of fingers.  For the long finger, a 10 
percent evaluation is provided for limitation of motion, with 
a gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees, whether it affects the minor or the 
major hand.  A noncompensable evaluation is provided where 
there is limitation of motion, with a gap of less than one 
inch (2.5 cm.) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and extension is limited by no more than 30 
degrees, whether it affects the minor or the major hand.  38 
C.F.R. § 4.71a, DC 5229 (2003).

It is noted that degenerative arthritis established by X-ray 
evidence will also be rated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).

Analysis

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 10 percent for a fracture 
to the third metacarpal of the right hand.  The service-
connected disability is currently rated as 10 percent 
disabling, which is the highest rating assignable under the 
current rating criteria for ankylosis and limitation of 
motion of the finger.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5226, 5229 (2003); see Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).  

Pursuant to Diagnostic Code 5226, the Board has considered 
whether an evaluation as amputation is warranted and whether 
an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  The September 2002 VA 
examination noted a full range motion of the right hand, and 
specifically noted that the motion of the right middle finger 
was full and free as comparable to the left hand.  Although 
the examiner noted a weakened grip and some fullness over the 
nuchal of the third metacarpal head, the healed fracture to 
the third metacarpal was not disabling.  Further, even if the 
veteran's symptomatology manifested any limitation of motion, 
the evaluation of his right middle finger disorder still 
would be 10 percent under Diagnostic Code 5229, as it 
constitutes the maximum schedular rating.  A 20 percent 
evaluation may only be awarded in this case, under either the 
new or the old rating criteria, if the disorder was so 
clinically disabling that it was the equivalent of a right 
middle finger amputation with metacarpal resection involving 
the loss of more than one-half of the metacarpal bone.  38 
C.F.R. § 4.71a, Diagnostic Code 5154 (2003).  That degree of 
impairment is not shown.

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45); however, the analysis in DeLuca does not assist 
the veteran, as he is receiving the maximum disability 
evaluation for limitation of motion of the finger.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (remand 
improper for the Board to consider functional loss due to 
pain because appellant was in receipt of maximum evaluation 
for limitation of function of the wrist).

The Board has given consideration to the possibility of 
assigning separate evaluations for the veteran's service-
connected right middle finger disorder under Diagnostic Codes 
5003 and 5229, which is allowed so long as the evaluation of 
middle finger dysfunction under both codes does not amount to 
prohibited pyramiding under 38 C.F.R. § 4.14.  In this case, 
the X-ray examination noted degenerative changes, however, 
the examiner opined that the changes were age-related.  
Moreover, according to Diagnostic Code 5003, arthritis is 
rated based on limitation of motion, which in this case has 
already been taken into consideration under Diagnostic Code 
5229, and, again, the maximum schedular rating has been 
assigned.

The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the other digits or 
hand.  The Board finds, however, that a rating in excess of 
10 percent is not warranted under any alternative provision. 

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's right middle finger disorder has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  At the 
September 2002 VA examination, the veteran reported that he 
was unable to obtain gainful employment since separation from 
service due to his right middle finger disorder.  VA medical 
records dated in December 1999 noted, however, the veteran's 
contention that he was unable to work after separation from 
service due to a non-service-connected lung problem which was 
diagnosed as obstructive lung disease.  The treatment record 
also noted a 10 year history of smoking 1 to 1.5 packs of 
cigarettes per day.  Moreover, a January 1974 rating decision 
noted unemployment prior to service.  Notwithstanding the 
above, there is no objective medical evidence to support a 
finding that the veteran's right middle finger disorder has 
affected his employment status.  In fact, the September 2002 
examiner opined that the disorder was zero disabling.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's right middle finger disability is 
appropriately compensated by the currently assigned schedular 
rating.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the grant of a 10 percent rating for 
residuals of a fracture of the third metacarpal of the right 
hand constitutes a full award of the benefit sought on appeal 
with respect to that issue.  See Grantham, 114 F. 3d at 1158.  
Neither the veteran nor his representative submitted a 
jurisdiction-conferring notice of disagreement as to the 
down-stream elements of effective date or compensation level 
within the applicable time period.  Thus, those issues are 
not currently in appellate status.  Id.  Accordingly, the 
benefit sought on appeal is denied.

II.  New and Material Evidence

Factual Background

In January 2001, the Board denied the veteran's application 
to reopen a claim of service connection for asthma based on 
new and material evidence.  At that time, the evidence 
included a March 1994 VA examination, VA medical records and 
examinations from May 1998 to March 2000, and the veteran's 
statements and testimony that he did not have asthma prior to 
service.

In March 2001, the veteran filed a claim to reopen his claim 
of service connection for asthma.  He submitted lay 
statements from two individuals who knew him prior to 
service.  The lay statements essentially stated that the 
veteran did not have asthma prior to service.  The veteran 
also submitted a handwritten note from a VA physician dated 
in March 2001 that the veteran's asthma was getting worse.  

Law and Regulations

The Board notes here that it is not entirely clear whether 
the RO viewed the veteran's current claims as claims to 
reopen or de novo claims.  Even if the RO determined that new 
and material evidence was received to reopen the claims, or 
that entirely new claims were received, the Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The veteran has 
had the opportunity to present evidence and argument in 
support of his appeal.  There is no indication that the 
Board's present review of the claims will result in any 
prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108 (West 
2002); see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In January 2001, the Board determined that the veteran had 
failed to submit new and material evidence to support his 
application to reopen his claim of service connection for 
asthma.  The Board's January 2001 decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.1103 (2003).

Evidence of record at the time of the January 2001 denial 
consisted of a March 1994 VA examination, VA medical records 
and examinations from May 1998 to March 2000, and the 
veteran's statements and testimony that he did not have 
asthma prior to service.  The Board decided that the veteran 
had failed to submit new and material evidence to support his 
claim of service connection.

Evidence received since the January 2001 Board decision is 
new and material to the claim of service connection.  
Specifically, since the prior denial, the RO received two lay 
statements from individuals who knew the veteran prior to 
service, and a notation from a VA physician regarding the 
severity of the veteran's asthma.  Such information is vital 
to the veteran's claim of service connection for asthma, and 
is new and material within the meaning of VA regulations.  
38 C.F.R. § 3.156(a) (2003).  The claim, therefore, is 
reopened.  38 U.S.C.A. § 5108 (West 2002).  To that extent 
only, the appeal is allowed.


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the third metacarpal of the right hand is 
denied.

As new and material has been received, the claim of service 
connection for asthma is reopened.  To that extent only, the 
appeal is granted at the present time.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In light of 
the VCAA, the Board has determined that further evidentiary 
development is necessary in this case.  

The record indicates that the veteran received treatment at 
the Baton Rouge VA Medical Center (VAMC) and the New Orleans 
VAMC.  The RO should obtain current treatment records from 
both facilities.  

Additionally, the veteran should be afforded a VA medical 
examination to determine the etiology of his asthma and 
whether it is related to active duty service.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The RO should obtain updated VA 
medical records from the Baton Rouge and 
New Orleans VAMC.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

3.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology of 
his asthma.  The RO should forward the 
veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file and provide an 
opinion as to whether it is at least as 
likely as not that his asthma is 
etiologically related to his service or 
any incident therein.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  
If an opinion cannot be expressed 
without resort to speculation, the 
examiner should so indicate.

4.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claim of entitlement for 
service connection for asthma.  In this 
issuance, the RO should provide the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003).  If the determination of 
the claim remains unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



